Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1, 3-4, and 6-12 are currently pending.

Response to Amendment
The amendment filed June 07, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed March 15, 2022 has been entered. 
Claims 1, 3-4, and 6-11 are maintained in rejection despite Applicant’s arguments/amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 07, 2022 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barjolle et al. (US 5357869 A), in view of Shiraki et al. (US 5,225,725 A).
Regarding claim 1, Barjolle teaches (Fig. 1-4): A sliding step assembly (Fig. 1-4) for a vehicle or a rail vehicle (Abstract), the sliding step assembly comprising: at least one step board (1); a drive (actuator 14, slider 17 and links 18-19); and a guide device (10, 11) (col. 2, lines 58-60), wherein the at least one step board (1) is driven by the drive (14 and 17-19)(col. 4, lines 5-7), is guided on the guide device (10, 11) so as to be movable along a movement travel between a retracted position and a deployed position (Claim 1), wherein the drive (14 and 17-19) comprises at least one contactlessly operating electric linear motor (linear pneumatic drive actuator 14), and wherein the drive force thereof is transmitted to the step board (1) without a mechanical connection (col. 5, lines 15-20).
Barjolle teaches a non-contact magnetic coupling which move the step board (1) along the movement travel, but does not explicitly teach that the contactlessly operating electric linear motor comprises multiple permanent magnets lined up with one another in a linear row and multiple exciter coils which contactlessly interact with the permanent magnets and which are lined up with one another in a linear row and which are electrically energized by a controller, wherein the magnetic fields generated by the permanent magnets and by the exciter coils overlap and generate magnetic forces which move the step board along the movement travel.
However, Shiraki teaches (Fig. 1-4): contactlessly operating electric linear motor (LDM-1) comprises multiple permanent magnets (10-1) lined up with one another in a linear row (Fig. 2-3) and multiple exciter coils (8) which contactlessly interact with the permanent magnets (10-1) (Fig. 1) and which are lined up with one another in a linear row (Fig. 2) and which are electrically energized by a controller (energizing and controlling circuit 5), wherein the magnetic fields generated by the permanent magnets (10-1) and by the exciter coils (8) overlap and generate magnetic forces (thrust) which move a board (14) along the movement travel (col. 6, lines 7-13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to incorporate multiple permanent magnets lined up with one another in a linear row multiple exciter coils which contactlessly interact with the permanent magnets and which are lined up with one another in a linear row, wherein the magnetic fields generated by the permanent magnets and by the exciter coils overlap and generate magnetic forces, as taught by Shiraki, as an alternate contactless magnetic system for deploying a step board in a movement direction, using a high-thrust linear d.c. motor that is run at a high speed (Shiraki, col. 8, lines 36-38).
Barjolle further does not explicitly teach that the controller electrically energizes the multiple exciter coils such that the magnetic or drive forces are dependent on the position of the step board on the movement travel, or the drive force is a function of the positions of the step board on the movement travel. 
However, Shiraki further teaches (Fig. 1-4): the multiple permanent magnets (10-1) are lined up with one another in a linear row (Fig. 2-3); and the multiple exciter coils (8) are lined up with one another in a linear row (Fig. 2) and/or the multiple exciter coils (8) lined up with one another in a linear row are electrically energized by the controller (5) such that the magnetic or drive forces are dependent on the position of the step board on the movement travel.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to arrange multiple permanent magnets in a linear row and multiple exciter coils in a linear row electrically energized by a controller, as taught by Shiraki, as an alternate contactless magnetic system for deploying a step board in a movement direction, using a high- thrust linear d.c. motor that is run at a high speed (Shiraki, col. 8, lines 36-38).
Regarding claim 3, Barjolle and Shiraki teach the elements of claim 1, as stated above. Barjolle does not explicitly teach that the multiple permanent magnets which are lined up with one another in a linear row are arranged on the step board and the multiple exciter coils which are lined up with one another in a linear row are arranged on a static support region.
However, Shiraki further teaches (Fig. 1-4): the multiple permanent magnets (10-1) which are lined up with one another in a linear row are arranged on the step board (14) and the multiple exciter coils (8) which are lined up with one another in a linear row are arranged on a static support region (stator yoke 3) (Fig. 1-2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to arrange multiple permanent magnets on the step board and multiple exciter coils on a static support region, as taught by Shiraki, as an alternate contactless magnetic system for deploying a step board in a movement direction, using a high-thrust linear d.c. motor that is run at a high speed (Shiraki, col. 8, lines 36-38).
Regarding claim 4, Barjolle and Shiraki teach the elements of claim 1, as stated above. Barjolle does not explicitly teach that the multiple permanent magnets which are lined up with one another in a linear row are arranged, and the controller electrically energizes the multiple exciter coils which are lined up with one another in a linear row, such that the step board is pulled and/or pushed in the desired direction by the magnetic forces.
However, Shiraki further teaches (Fig. 1-4): the multiple permanent magnets (10-1) which are lined up with one another in a linear row are arranged, and the controller (5) electrically energizes the multiple exciter coils (8) which are lined up with one another in a linear row (col. 6, lines 2-6), such that the board is pulled and/or pushed in the desired direction by the magnetic forces (col. 6, lines 7-13).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to arrange multiple permanent magnets on the step board and provide multiple exciter coils electrically energized by a controller, as taught by Shiraki, as an alternate contactless magnetic system for deploying a step board in a movement direction, using a high-thrust linear d.c. motor that is run at a high speed (Shiraki, col. 8, lines 36-38).
Regarding claim 6, Barjolle and Shiraki teach the elements of claim 4, as stated above. Barjolle does not explicitly teach that at least one exciter coil of the multiple exciter coils is a constituent part of a force sensor which directly or indirectly measures the load acting on the step board.
However, Shiraki further teaches (Fig. 9): at least one exciter coil (8) of the multiple exciter coils (8) is a constituent part of a force sensor (12) which directly or indirectly measures the load (polarity) acting on the board (14)(col. 5, line 60 — col. 6, line 6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to further include a force sensor, as taught by Shiraki, in order to ensure that “an electric current is fed to the group of the coreless armature coils in an appropriate direction so as to generate thrust in a predetermined direction” (col. 6, lines 4-6).
Regarding claim 7, Barjolle and Shiraki teach the elements of claim 1, as stated above. Barjolle does not explicitly teach that the contactlessly operating electric linear motor is a reluctance motor.
However, Shiraki further teaches (Fig. 1-4): the contactlessly operating electric linear motor is a reluctance motor (col. 12, lines 49-68).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to use a reluctance motor, to automatically and actively control the electric current flowing into the exciter coils, allowing the step board to travel smoothly and linearly.
Regarding claim 8, Barjolle and Shiraki teach the elements of claim 1, as stated above. Barjolle further teaches (Fig. 1-4): the step board is guided along a straight and/or curved movement travel by the guide device (10, 11)(Fig. 1-2; col. 3, lines 21-24).
Regarding claim 9, Barjolle and Shiraki teach the elements of claim 1, as stated above. Barjolle further teaches (Fig. 1-4): the guide device (10, 11, and wheels 22-23) is arranged in a sliding step cassette (the space between slideways 20, 21) from which the step board (1) is retracted or deployed (col. 3, lines 6-12), wherein the at least one contactlessly operating electric linear motor (14) is arranged at least partially in the sliding step cassette (Fig. 2).
Regarding claim 10, Barjolle teaches the elements of claim 1, as stated above. Barjolle does not explicitly teach that the at least one contactlessly operating electric linear motor is controlled in open- loop or closed-loop fashion by an electronic open-loop or closed-loop control device with regard to a position to be moved to, speed to be attained, acceleration to be attained, or drive force to be attained, by the step board within the movement travel.
However, Shiraki teaches (Fig. 1-4): A contactlessly operating electric linear motor (LDM) is controlled in open-loop or closed-loop fashion by an electronic open-loop or closed-loop control device with regard to a position to be moved to, speed to be attained, acceleration to be attained, or drive force to be attained, by the step board within the movement travel (col. 12, lines 62-68).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Barjolle to include a control device to control the speed and displacement of the step board in a feedback loop, as taught by Shiraki, in order to automatically and actively control the electric current flowing into the exciter coils, allowing the step board to travel smoothly and linearly.
Regarding claim 11, Barjolle and Shiraki teach the elements of claim 1, as stated above. Barjolle further teaches (Fig. 1-4): A rail vehicle (Abstract) having at least one sliding step assembly as claimed in claim 1 (see claim 1 rejection above).


Response to Arguments
Applicant's arguments filed June 07, 2022 have been fully considered but they are not persuasive. 
The applicant argues that “Shiraki fails to teach or suggest magnetic or drive forces being varied dependent on the position of the step board on the movement travel or that the drive force is a function of the positions of the step, as currently recited in the independent claim”.
The examiner responds that the secondary reference Shiraki teaches (Fig. 1-4): the multiple permanent magnets (10-1) are lined up with one another in a linear row (Fig. 2-3); and the multiple exciter coils (8) are lined up with one another in a linear row (Fig. 2). Shiraki teaches that an interval (T) between the conductor portions (8a, 8b) of the exciter coil (8) contribute to the generation of thrust (col. 5, lines 31-33). Therefore, the drive force on the step board (14) varies as the step board (14) travels from one end of the multiple exciter coils (8) to the other end of the multiple exciter coils (8)(Fig. 2), since the number and distance of the exciter coils (8) on each longitudinal end of the step board varies as the step board travels. 
The applicant argues that “the cited references fail to teach or suggest the claimed assembly wherein the drive force for deploying the step board from the retracted position into the deployed position is greater in the retracted position than over the rest of the movement travel, as newly presented in claim 12”. 
The examiner responds that the newly introduced claim language was not presented in the previous set of claims, but will be examined in this Office Action. 


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, the prior art fails to teach that the drive force for deploying the step board from the retracted position into the deployed position is greater in the retracted position than over the rest of the movement travel. While the primary reference Barjolle teaches a non-contact magnetic coupling which move the step board (1) along the movement travel and the secondary reference Shiraki teaches “depending on the design of the coils and magnets, a thrust component can also be generated in the desired direction of movement” (Description, lines 132-133), the examiner finds no obvious reason to further modify the design of the coils and magnets such that the drive force for deploying the step board from the retracted position into the deployed position is greater in the retracted position than over the rest of the movement travel. Such a modification would require improper hindsight reasoning. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617